Citation Nr: 1110062	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-24 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The denial of service connection for bilateral hearing loss was confirmed and continued in a subsequent January 2007 rating decision.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

As a final introductory matter, the the issue of entitlement to an increased rating for the Veteran's service-connected traumatic brain injury, to include separate evaluations for any related compensable disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran is currently diagnosed with a hearing loss disability pursuant to VA regulations. 


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements.  Additionally, the RO has obtained Veteran's service treatment records and VA outpatient treatment records.  The Veteran was afforded a VA audiological examination in July 2006 and August 2010.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his bilateral hearing loss is due to his active service.  Specifically, he contends that his hearing was affected by incoming mortar fire and rockets.  

The Veteran's induction and separation examinations did not document any diagnosis of hearing loss.  Additionally, the Veteran's service treatment records are void of any complaint of, treatment for, or diagnosis of hearing loss.

The Veteran submitted a statement in July 2006.  The Veteran reported that he had excellent hearing upon entry into service.  Additionally, he stated that his last hearing tests showed hearing loss.  Furthermore, he attributed his hearing loss to being attacked by mortar fire, as well as rockets, in Iraq.  He also stated that he was routinely within 300 meters of incoming mortars.  Additionally, he stated that on one occasion he was within 100 meters of incoming mortar fire. On another occasion, the Veteran stated that he was within 100 meters of 128 mm rocket fire while he awaited a flight at the Baghdad International Airport.  Moreover, he stated that he consistently misunderstood what people were saying, and had trouble hearing things at certain pitch ranges.  Lastly, he reported that he was stationed in Baghdad for 15 months.  

The record contains an April 2006 letter from an ear, nose, and throat specialist.  The doctor noted that he reviewed the audiogram report from Fort Huachuca, which showed normal hearing in both ears.  Additionally, the doctor reported that upon examination, the Veteran's ears were normal bilaterally.  Furthermore, the doctor's impression was that that Veteran had normal hearing.  

The Veteran was afforded an audiological VA examination in July 2006.  The Veteran reported that he had difficulty understanding conversation in background noise.  Additionally, he stated that he served as a ground surveillance operator from June 1994 to May 2006.  Furthermore, he reported that he was exposed to noise from mortar fire in Bosnia, Iraq, and on the firing range.  

The VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
10
15
15
20
10

In addition, the Veteran's speech recognition was 100 percent for both the right and left ear.  The examiner noted that the otoscopy revealed clear exterior auditory canals.  Additionally, the examiner noted that immittance tests were consistent with normal hearing.  Furthermore, the examiner stated that the audiometric findings revealed hearing within normal limits bilaterally, with excellent word recognition.  

The Veteran's VA outpatient treatment records noted a complaint of hearing loss.  
The Veteran had an audiological consult in August 2009.  The Veteran reported that he had continued difficulty hearing in noise, which he believed was related to his PTSD.  Furthermore, the doctor noted that the Veteran was hypervigilant and easily distracted in groups.  Upon examination, the doctor noted that the Veteran's external auditory canals were within normal limits.  Additionally, testing showed the Veteran's hearing at the upper limits of normal bilaterally.  Furthermore, the doctor noted that the Veteran's speech recognition was excellent in quiet and normal conversational level bilaterally.  

In the October 2009 audiological report the Veteran again reported difficulty understanding speech, particularly in noise.  The doctor noted that the Veteran's test results showed normal brainstem auditory evoked response bilaterally.  Additionally, the doctor stated that the Veteran continued to have difficulty hearing, with hearing loss at the upper limits of normal for adults.  Furthermore, the doctor stated that he could not rule out auditory processing disorder.  

Lastly, the January 2010 VA treatment record showed that the Veteran's otoscopy was unremarkable bilaterally.  The Veteran was then fitted for hearing aids.  

The Veteran was afforded another VA examination in August 2010.  The Veteran reported that he had decreased speech understanding when there was background noise.  Additionally, he reported that he was hypervigilant and easily distracted in groups.  Furthermore, he stated that he was recently fitted with open fit, low gain hearing aids.  Moreover, the Veteran denied post-military noise exposure.  

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
15
LEFT
25
20
20
20
10

In addition, the Veteran's speech recognition was 100 percent for both the right and left ear.  The examiner noted that the Veteran's bilateral hearing was within normal limits with excellent word recognition in quiet.  Due to the Veteran's hearing loss being within normal limits, the examiner did not give an opinion as to whether the Veteran's hearing loss was related to his time in service.  

The Veteran was afforded a Travel Board Hearing in November 2010.  The Veteran reported that he had hearing loss associated with background noise for the past six years.  Additionally, the Veteran reported that he had problems with his hearing since he was in service.  Furthermore, the Veteran reported that his hearing condition had not gotten worse since his last VA examination in August 2010, but had stayed the same.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he has bilateral hearing loss, audiological testing has failed show hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  In other words, there is no evidence of bilateral hearing disability in this case because audiological testing has not demonstrated that 1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, there is no bilateral hearing disability for which service connection may be granted.  

In reaching this determination, the Board does not question the sincerity of the Veteran's conviction that he has bilateral hearing loss, and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.  

Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since there is no competent medical evidence of record showing that he has bilateral hearing loss in accordance with VA standards, service connection for this condition is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


